Citation Nr: 9931466	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  98-11 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a right 
wrist injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1953 to 
January 1955.  This matter comes to the Board of Veterans' 
Appeals (Board) from a Department of Veterans Affairs (VA) 
Houston Regional Office (RO) January 1998 rating decision 
which denied service connection for residuals of a right 
wrist injury.

In August 1999, the veteran submitted lay statements and VA 
medical records in support of his claim.  The RO did not 
issue a supplemental statement of the case; however, as the 
veteran waived initial consideration of this evidence by the 
RO, a remand to the RO in accordance with 38 C.F.R. § 20.1304 
is not in order.


FINDING OF FACT

The veteran's residuals of a right wrist injury are the 
result of an in-service injury to his right wrist.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
his residuals of right wrist injury are of service origin.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  If the disability is 
arthritis, and it becomes manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (1998).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).  The Court has established the 
following rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  A lay person is competent to testify as to 
observable symptoms.  Id; Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A lay person is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Id.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts shown in every 
case.  When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102 (1998).

For a veteran to prevail in his or her claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).

The veteran's complete service medical records are not 
available for review and appear to have been lost or 
destroyed.

Where service medical records are not available, the Board's 
obligations to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt 
v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).

In the veteran's Application for Compensation and Pension (VA 
Form 21-526), he reported that he incurred right wrist injury 
during his service with the "307th Eng." in Germany in 1954.

The only service medical record available is the veteran's 
January 1955 service separation examination report which 
shows that a clinical evaluation of his right upper extremity 
revealed normal findings.

Response received from the National Personnel Records Center 
(NPRC) in May 1998, regarding a request for a search for 
morning reports for the 307th Eng for the period from June to 
December 1954, indicated that that sick reports regarding the 
veteran had not been found.

VA X-ray examination report, dated in May 1998, shows that 
the veteran's right wrist had some deformity in the ungual 
tuft of the right second finger, and that it was the result 
of an old healed fracture.  It was noted that there was no 
recent fracture or dislocation.

A VA preoperative examination report, dated in August 1998, 
shows that the veteran reported that he incurred a right 
wrist injury during service.  It also shows that he developed 
some compression symptoms with osteoarthritis in his right 
wrist.  The assessment included a plan to perform right 
carpal tunnel release and right tendon transfer later that 
day.

VA outpatient treatment records, dated from November 1998 to 
January 1999, show that the veteran was seen for treatment 
following his August 1998 surgery.  In November 1998, he 
reported that he had pain and swelling in his right wrist.  
In January 1999, it was noted that the incisions on his right 
wrist had healed well, and that the sensation in his wrist 
was returning.  His right wrist also had a loss of motion, 
but was accompanied by minimal pain.

Response received from NPRC in November 1998, regarding a 
request for search of morning reports for the "307th Eng" 
for the period from June-December 1953, indicated that sick 
reports regarding the veteran had not been found.

At the August 1999 hearing before the undersigned, the 
veteran testified that he slipped on some rocks and fell on 
his right hand in the latter part of 1953.  He reported that 
his right hand became swollen a few minutes after this 
accident, and he was treated by a doctor who advised him that 
he had a bad sprain.  He indicated that he was placed on 
light duty for at least two months following the accident.  
He reported that, as he was unable to use his right hand, he 
had a friend write his mother a letter telling her about his 
injury.  He indicated that he had not incurred any other 
injury to his right wrist.  He reported that he had not 
injured his right wrist injury since his service separation.  
He also reported that the severity of the residuals of his 
right wrist injury had decreased since his surgery in August 
1998.

The veteran's brother testified that he remembered that his 
mother had received a letter from the veteran wherein the 
veteran indicated that he had injured his arm.  He reported 
that he had observed the veteran's right hand become worse 
over the years, and that the veteran had had a big knot on 
his arm which looked deformed.  He indicated that he was not 
aware that the veteran had incurred any other injury to his 
right arm.  He reported that he had observed that the 
veteran's right wrist was painful and had caused the veteran 
to favor his right hand.

In an August 1999 statement, a friend of the veteran reported 
that the veteran's hands were injured when he left the Army.  
He also reported that the veteran's hands had bothered him 
ever since.

In an August 1999 statement, another friend of the veteran 
reported that he sustained injury to his hand during service.  
She reported that, because of the injury, the veteran had 
been unable to write any letters home to his family.  She 
indicated that he had a friend write a letter to his family 
in which he told them about the injury to his hand.  She 
report that the injury to his right hand became worse and 
later required surgery.

In an August 1999 statement, the veteran's sister reported 
that the veteran had sent her pictures of himself while 
overseas.  She also reported that one of the pictures showed 
his arm was in a sling.  She indicated that his hand had 
malfunctioned over the years.

Initially, the Board finds that the veteran's claim of 
service connection for residuals of right wrist injury is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he has presented a claim which is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required to 
satisfy the duty to assist.

On the basis of the foregoing, the Board is of the opinion 
that service connection is warranted for the veteran's 
residuals of a right wrist injury as the evidence for and 
against this claim is in relative equipoise.  The Board is 
aware that the available service medical record and NPRC 
responses do not affirmatively establish that the veteran 
incurred right wrist injury during his period of service; and 
that the post-service preoperative VA examination report and 
outpatient treatment records do not specifically relate the 
residuals of his right wrist injury to an in-service right 
wrist injury.  Yet, there is evidence of record which 
demonstrates that the residuals of the veteran's right wrist 
injury are of service origin.  In particular, the veteran has 
provided credible lay evidence in the form of testimony from 
himself and his brother, as well as statements from his 
sister and friends, as to observable symptoms which pertain 
to the in-service incurrence of a right wrist injury and 
continuity of symptomatology of the residuals of right wrist 
injury subsequent to service separation.  While they do not 
possess the requisite medical expertise to diagnose or link 
the residuals of his right wrist fracture to his period of 
service (or to symptoms in service), they can provide 
probative evidence as to symptomatology sufficient to 
establish service connection.  Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  

Moreover, the Board notes that the lay evidence is somewhat 
corroborated by medical evidence in the form of the May 1998 
VA X-ray examination report showing a deformity in the ungual 
shaft of the veteran's right second finger which was the 
result of an old healed fracture.  Thus, the Board cannot 
conclude that that the preponderance of the evidence is 
against this claim.  Accordingly, it appears that there is at 
least an approximate balance of positive and negative 
evidence regarding the merits of this issue.  With reasonable 
doubt resolved in favor of the veteran, service connection is 
warranted residuals of right wrist injury.  Gilbert, 1 Vet. 
App. at 49, 53-56.



(CONTINUED ON NEXT PAGE)






ORDER


Service connection for residuals of a right wrist injury is 
granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

